Citation Nr: 1018287	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to his service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
December 1969 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection claims for IBS, 
PTSD, tinnitus, and hearing loss.  

In September 2009, during the pendency of the appeal, the 
claims for service connection for PTSD, tinnitus, and hearing 
loss were granted.  Since the Veteran did not appeal either 
the initial ratings or effective dates assigned for those 
disabilities, those claims have been fully resolved and are 
no longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The Veteran requested a Travel Board hearing in connection 
with his current claim, but then cancelled the hearing in 
writing in November 2008.  Thus, the Board finds the 
Veteran's request for a Travel Board hearing is withdrawn.  
38 C.F.R.                § 20.704(e) (2009).

In February 2009, the Board remanded the Veteran's claim for 
service connection for IBS to the RO, via the Appeals 
Management Center (AMC) in Washington, DC for further 
development and consideration.  The development having been 
completed, the claim is once again before the Board.


FINDINGS OF FACT

The Veteran's IBS was first diagnosed many years after his 
military service had ended and has not been linked by 
competent evidence to his service, including Agent Orange 
exposure therein, or to his service-connected PTSD.


CONCLUSION OF LAW

IBS was not incurred in or aggravated by service, and is not 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

The Veteran was provided notice of the VCAA in letters dated 
in June 2004, November 2005, May 2007, and March 2009.  These 
letters informed him of the evidence required to establish 
his claim for service connection, as well as his and VA's 
respective responsibilities in obtaining supporting evidence.  
The March 2009 letter also complied with Dingess, as it 
apprised him of the downstream disability rating and 
effective date elements of his claim.

The first letter of June 2004 was issued prior to the RO's 
initial adjudication of the claim in September 2004, which is 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  Although the remaining 
letters were issued after the September 2004 rating decision, 
the RO readjudicated the claim in a supplemental statement of 
the case (SSOC) issued in September 2009.  This is important 
to point out because the Federal Circuit Court has held that 
a SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case (SOC) or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Thus, the duty to notify has 
been satisfied in this case.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records, and there 
is no indication of any outstanding records pertaining to his 
claim.  Additionally, the AMC has substantially complied with 
the Board's February 2009 remand directives in further 
developing the claim by scheduling a VA examination.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The Veteran was afforded a VA 
examination in July 2009 to determine whether his IBS was 
attributable to his military service or to his PTSD.  See 38 
U.S.C.A.            § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.	Service Connection for IBS

The Veteran claims that he has IBS as a result of his 
service-connected PTSD.  For the reasons discussed below, the 
Board finds no basis on which to grant his claim.  The Board 
will discuss the possible theories of direct incurrence, 
incurrence secondary to his service-connected PTSD, and 
incurrence secondary to herbicide exposure.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement 
must be considered).

A.	Direct Service Connection

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a) (2009).  For a showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's STRs show no treatment or diagnosis of any 
gastrointestinal complaints while in service.  In January 
1972, the Veteran answered "yes" on a dental questionnaire 
to the question are you being treated or have you ever been 
treated for stomach, liver or intestinal trouble, jaundice or 
hepatitis.  He gave no further explanation of his positive 
response.  The Veteran's separation examination in May 1972 
indicates a normal abdomen and viscera.  As the Veteran's 
STRs do not include any reference to a gastrointestinal 
disorder, these records provide evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  

The Veteran's post-service medical records show he was first 
diagnosed with IBS in 1994, 22 years after his separation 
from service.  This 22-year lapse between the conclusion of 
his military service and the onset of his symptoms provides 
even more compelling evidence against his claim under a 
direct-incurrence theory.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, as the Veteran has not 
reported his having symptoms prior to the early 1990s, he has 
not established continuity of symptomatology during the many 
years since service to otherwise support the claim.

At the July 2009 VA examination, the Veteran reported 
abdominal pain and alternating constipation and diarrhea for 
the past 15 years, thereby placing the date of onset at 
around 1994.  The Veteran reported the onset of his symptoms 
as coinciding with sending his sons to college and reported 
that stress exacerbated his symptoms.  The examiner diagnosed 
IBS, diarrhea/constipation alternating uncharacteristic 
according to Rome III criteria.  At no time did the examiner 
indicated that the Veteran's IBS was related to service.

The lack of a medical nexus opinion linking the Veteran's 
condition to service  makes it difficult for the Board to 
grant the claim on a direct incurrence basis.  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Watson v. Brown, 
4 Vet. App. 309, 314 (1993); See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Based on no treatment of IBS in service or for twenty years 
after service, no reported symptoms during that intervening 
twenty year period, and no medical evidence linking the 
current condition to an in-service cause, there is no basis 
to grant service connection on a theory of direct incurrence.




B.	Service Connection Secondary to PTSD

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
Veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.;  see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence confirming 
the Veteran has the currently claimed disability; (2) 
evidence of the service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the currently claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); .

In this case, however, the evidence does not support the 
Veteran's claim that his IBS was either caused or aggravated 
by his service-connected PTSD.  The July 2009 VA examiner 
stated that although there is literature linking IBS to PTSD, 
given the temporal delay of symptoms in relation to the 
diagnosis of PTSD and social stressors listed by the Veteran, 
it is unclear how PTSD contributed or caused the 
uncharacteristic presentation of IBS in the Veteran.  The 
examiner then went on to conclude that it is less likely than 
not that the Veteran's IBS is due to, caused by, or 
chronically aggravated by the PTSD.  Since the examiner based 
his opinion on a thorough review of the record, the opinion 
constitutes compelling evidence against the claim under a 
secondary theory of service connection.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).

The Board has also considered the Veteran's statements that 
his IBS was either cause or aggravated by his service-
connected PTSD.  While he may well believe that his IBS is 
related to his PTSD, as a layperson without any medical 
training and expertise, he is simply not qualified to render 
a medical opinion in this regard.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  The Veteran is competent to comment on 
his symptoms pertaining to IBS (stomach pain, indigestion, 
diarrhea), but is not competent to provide a medical opinion 
concerning the cause of his IBS, and, in particular, whether 
it is related to PTSD.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

In conclusion, as the Board finds that the preponderance of 
the evidence is against a finding that his IBS was either 
caused or aggravated by his service-connected PTSD.  Service 
connection is therefore not warranted for IBS under a 
secondary theory of service connection.  

C.	Service Connection Due to Agent Orange Exposure

Lastly, in addition to direct and secondary incurrence, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as the dioxin in Agent Orange, unless 
there is affirmative evidence establishing that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  

However, IBS is not among the diseases for which the 
Secretary of VA has determined is presumptively associated 
with exposure to herbicides used in the Republic of Vietnam 
during the Vietnam War.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  
The Board is unable to grant service connection for IBS on a 
presumptive basis.  See 59 Fed. Reg. 341 (1994) (wherein the 
Secretary of VA formally announced that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam is not warranted for certain conditions, to 
specifically include circulatory disorders or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted.").  See, too, 67 Fed. Reg. 42,600 (June 24, 
2002).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims, as here, based on exposure to Agent Orange.  
See Brock v. Brown, 10 Vet. App. 155 (1997); McCartt v. West, 
12 Vet. App. 164, 167 (1999).

In this case, Agent Orange exposure has already been conceded 
and is the basis for service connection for the Veteran's 
diabetes mellitus.  However, the Veteran has not provided any 
evidence that his IBS is also a result of herbicide exposure.  
Without evidence that the Veteran's herbicide exposure caused 
his IBS, the Board cannot grant service connection on this 
basis either.

D.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for IBS on a direct 
incurrence theory, as secondary to his service-connected 
PTSD, or as secondary to herbicide exposure.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


ORDER

The claim for service connection for IBS is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


